[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 3, 2007
                           No. 06-16633                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A95-895-628

FELIPE RAMIREZ RODRIGUEZ,


                                                            Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (October 3, 2007)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
       Felipe Ramirez Rodriguez, a native and citizen of Colombia, appeals the

Board of Immigration Appeals’s (BIA) denial of his motion to reopen his removal

proceedings to consider new evidence.1

       Rodriguez applied for withholding of removal under the Immigration and

Nationality Act (INA) and for relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT).2

Rodriguez alleged in his application that he had been or would be persecuted on

account of his membership in a particular social group and on account of his

political opinion.3 Specifically, Rodriguez alleged the following. He belonged to

Colombia’s “elite, most wealthy, business owning class” and was a member of the



       1
          On appeal, Rodriguez attempts to argue that the BIA’s underlying denial of relief was
erroneous. However, we lack jurisdiction to review the BIA’s August 23, 2006, denial of relief,
because Rodriguez’s instant petition for review—filed on December 26, 2006—was untimely as
to that order. See 8 U.S.C. § 1252(a)(1) and (b)(1) (stating that a petitioner has 30 days from the
date of the final order of removal to file his petition for review of that order); see also Dakane v.
U.S. Att’y Gen., 371 F.3d 771, 773 n.3 (11th Cir. 2004) (holding that §1252’s 30-day deadline is
“mandatory and jurisdictional” and “is not suspended or tolled by” the filing of a motion to
reopen).
       2
         Rodriguez also applied for asylum under the INA. The Immigration Judge and the BIA,
however, concluded that Rodriguez’s asylum application was untimely and, therefore,
pretermitted. On appeal, Rodriguez concedes that his asylum application was untimely.
Moreover, Rodriguez did not submit any evidence concerning his untimeliness along with his
motion to reopen. Accordingly, we limit our review to Rodriguez’s requests for withholding of
removal and CAT relief.
       3
          The government argues on appeal that Rodriguez did not apply for CAT relief before
the IJ or BIA and, therefore, has not exhausted his administrative remedies. The record
demonstrates, however, that the IJ interpreted Rodriguez’s application as one requesting asylum,
withholding of removal, and CAT relief.
                                                 2
Liberal Party of Colombia. The Revolutionary Armed Forces of Colombia

(FARC) briefly kidnapped and tried to recruit him, in an effort to force him to

gather and provide information on other wealthy citizens. Rodriguez refused to

cooperate and ultimately fled to the United States. The FARC interpreted his

refusal as political opposition. As a result, Rodriguez and his family received daily

threatening telephone calls, and the FARC attempted to kill Rodriguez. These

events occurred between 1995 and 1997.

       In 2002, Rodriguez submitted an application for removal to the former

Immigration and Naturalization Service (INS).4 The IJ denied Rodriguez’s

application, concluding that Rodriguez had not demonstrated a likelihood of future

persecution on account of a statutorily enumerated ground or a likelihood of future

torture. In August 2006, the BIA adopted and affirmed the IJ’s decision denying

Rodriguez’s removal application. The BIA also determined that Rodriguez had not

demonstrated that the FARC “[had] a current interest in [him].” Rodriguez did not

seek judicial review of the BIA’s decision affirming the IJ’s denial.

       Rodriguez instead moved the BIA in October 2006 to reopen his removal

proceedings. Rodriguez argued that his removal proceedings should be reopened

because he had produced new evidence and new facts to support the allegations in



       4
       The INS disbanded on March 1, 2003, and its functions were transferred to the
Department of Homeland Security.
                                           3
his application. Specifically, he said that certain close family members had fled

Colombia on account of “the same persecution” suffered by Rodriguez and had

obtained asylum in the United States on account of “the same or comparable set of

facts” alleged by Rodriguez. In conjunction with his motion to reopen the

proceedings, Rodriguez also submitted a letter from his father asserting that his

father had received threatening telephone calls in July and August 2006 from

people who identified themselves as members of the FARC, asked the whereabouts

of Rodriguez, and warned that Rodriguez would be killed for deserting Colombia.

      The BIA denied Rodriguez’s motion to reopen the proceedings. According

to the BIA, Rodriguez was unable to show that the relief afforded to his family

members (their grant of asylum) was a fact that was previously unavailable or was

a fact that was material to his application for relief. Moreover, Rodriguez had not

shown that his father’s letter would have altered the outcome of the removal

proceedings.

      We review the denial of a motion to reopen for an abuse of discretion. Anin

v. Reno, 188 F.3d 1273, 1276 (11th Cir. 1999). Our review is limited to

determining “whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11th Cir. 1985) (quotation omitted).



                                          4
      An alien may move the BIA to reopen a prior removal order based on new

evidence. See 8 C.F.R. § 1003.2(a) and (c)(1); see also 8 U.S.C.

§ 1229a(c)(7)(C)(ii); INA § 240(c)(7)(C)(ii). In his motion to reopen, the alien

“shall state the new facts that will be proven at a hearing to be held if the motion is

granted and shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1). The BIA may grant the alien’s motion if the proposed

new evidence “is material and was not available and could not have been

discovered or presented at the former hearing.” Id. An alien who attempts to show

that evidence is material “bears a ‘heavy burden,’ and must ‘present[] evidence of

such a nature that the [BIA] is satisfied that if proceedings before the [IJ] were

reopened, with all attendant delays, the new evidence offered would likely change

the result in the case.’” Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006)

(holding that the BIA did not err in putting the burden of proof to demonstrate

grounds for granting a motion to reopen on the alien).

      To be eligible for withholding of removal, an alien must show that it is

“more likely than not” that his life or freedom would be threatened on account of a

protected ground if he returned to his country. Tan v. U.S. Att’y Gen., 446 F.3d

1369, 1375 (11th Cir. 2006) (citing 8 U.S.C. § 1231(b)(3)(A)).

      The two protected grounds implicated in Rodriguez’s application for

removal of withholding are (1) membership in a particular social group and
                                           5
(2) political opinion. Regarding the first protected ground, members of a particular

social group are limited to those persons who “share a common, immutable

characteristic,” or one “that the members of the group either cannot change, or

should not be required to change because it is fundamental to their individual

identities or consciences.” Matter of Acosta, 19 I & N Dec. 211, 233 (BIA 1985),

overruled on other grounds by Matter of Mogharrabi, 19 I & N Dec. 439 (BIA

1987); see also Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1196 (11th Cir.

2006), cert. denied, 127 S.Ct. 977 (2007) (holding that we will defer to the BIA’s

definition of this ground).

         Regarding the second protected ground, the Supreme Court has held that the

alleged persecution must be on account of the “victim’s political opinion, not the

persecutor’s.” I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 816,

117 L.Ed.2d 38 (1992). With respect to alleged persecution by guerillas based on

an alien’s political opinion, we have held that “[i]t is not enough to show that [the

alien] was or will be persecuted or tortured due to her refusal to cooperate with the

guerillas.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004).

Rather, the alien must show that the FARC persecuted the alien while knowing that

the alien’s refusal to cooperate was because of the alien’s political beliefs, rather

than mere fear, etc. See Rivera v. U.S. Att’y Gen., 487 F.3d 815, 822 (11th Cir.

2007).
                                           6
      To be eligible for CAT relief, the alien must establish that it is more likely

than not that he would be tortured if returned to his country. 8 C.F.R.

§ 208.16(c)(2); Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004). The CAT defines “torture” as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or a third person information or a confession, punishing him
      or her for an act he or she or a third person has committed or is
      suspected of having committed, or intimidating or coercing him or her
      or a third person, or for any reason based on discrimination of any
      kind, when such pain or suffering is inflicted by or at the instigation of
      or with the consent or acquiescence of a public official or other person
      acting in an official capacity.

8 C.F.R. § 208.18(a)(1). The alien need not show, however, that the torture was on

account of a protected ground. See id.

      After carefully reviewing the record, we hold that the BIA did not abuse its

discretion in denying Rodriguez’s motion to reopen. See Anin, 188 F.3d at 1276.

Rodriguez failed to demonstrate that any of the evidence offered in support of his

motion was material to his request for withholding of removal or for CAT relief.

See 8 C.F.R. § 1003.2(c)(1). Specifically, Rodriguez did not explain the specific

grounds of his family members’ applications for relief or the IJ’s or BIA’s

reasoning in granting these applications, such that this evidence sheds no light on

the instant proceedings. See Tan, 446 F.3d at 1375. Also, although Rodriguez’s

father’s letter showed that the FARC maintained a then-current interest in
                                          7
Rodriguez, it did not show that the FARC’s interest had anything to do with a

protected ground or that any member of the Colombian government instigated or

consented to the FARC’s actions. See 8 C.F.R. § 208.18(a)(1); Tan, 446 F.3d at

1375.

        Accordingly, because Rodriguez failed to provide any evidence that “would

likely change the result in the case,” the BIA did not arbitrarily or capriciously

deny the motion, but rather had no grounds on which to grant the motion. See Ali,

443 F.3d at 813; Garcia-Mir, 766 F.2d at 1490. Therefore, we deny Rodriguez’s

petition for review.

        PETITION DENIED.




                                           8